MabVax Therapeutics Holdings, Inc. 11588 Sorrento Valley Road, Ste. 20 San Diego, CA 92121 September 25, 2015 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Jeffrey P. Riedler Scot Foley Bryan Pitko Re: MabVax Therapeutics Holdings, Inc. Registration Statement on Form S-1/A File No. 333-204803 Ladies and Gentlemen: On September 23, 2015, pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, MabVax Therapeutics Holdings, Inc. (the “Company”) requested that the effective date of the registration statement referred to above be accelerated so that it will become effective at 9:00 a.m., Eastern Time, on September 25, 2015, or as soon thereafter as possible.The Company hereby withdraws the foregoing request for acceleration of effectiveness at this time. MABVAX THERAPEUTICS HOLDINGS, INC. By:/s/ J. David Hansen Name: J. David Hansen Title:Chief Executive Officer
